Case: 13-10004        Document: 00512415806        Page: 1     Date Filed: 10/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 22, 2013
                                     No. 13-10004
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES HOWARD LOOMAN, III,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:11-CR-330-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       James Howard Looman, III, pleaded guilty to possessing a firearm as a
felon in violation of 18 U.S.C. § 922(g)(1). He received an 84-month prison
sentence. On appeal, Looman challenges his conviction on the grounds that the
factual basis for his plea was insufficient and that the Commerce Clause did not
grant Congress the authority to enact the statute he was convicted under. The
Government moves for summary affirmance or, alternatively, for an extension
of time to file a brief.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Case: 13-10004      Document: 00512415806         Page: 2    Date Filed: 10/22/2013

                                      No. 13-10004

       A defendant can be guilty of possessing a firearm as a felon only if, as
relevant here, there is proof that the “firearm traveled in or affected interstate
commerce.” United States v. Meza, 701 F.3d 411, 418 (5th Cir. 2012); see
§ 922(g)(1). Looman does not dispute that the factual basis contained this
element. Instead, he argues that the factual basis was insufficient because it did
not state that by possessing the gun he was actively participating in economic
activity or that he was engaged in the gun market at the time of his arrest.
Moreover, he contends that § 922(g)(1) is invalid to the extent that it attempts
to criminalize a felon’s possession of a firearm that is not directly related to
ongoing commerce. In support of these assertions, he relies on his interpretation
of the Supreme Court’s recent decision in National Federation of Independent
Business v. Sebelius, 132 S. Ct. 2566 (2012), which he contends establishes that
the Commerce Clause permits Congress to regulate only ongoing economic
activities.
       We recently rejected the argument that National Federation overrules our
prior precedent holding § 922(g)(1) constitutional. United States v. Alcantar, No.
12-10909, 2013 U.S. App. LEXIS 20452 *7 (5th Cir. Oct. 7, 2013).1 Thus, this
issue is now foreclosed, making summary affirmance appropriate.                        The
Government’s motion for summary affirmance is GRANTED, and the district
court’s judgment is AFFIRMED. The alternative motion for an extension of time
to file a brief is DENIED as moot.




       1
          In that case, we determined that the standard of review applicable to Alcantar’s
argument was not case determinative because even under de novo review, there was no error.
See Alcantar, 2013 U.S. App. LEXIS 20452 *7 n.4. Thus, we need not determine the standard
of review applicable here because Alcantar forecloses Looman’s argument even under the least
deferential standard of review.

                                             2